760 So. 2d 1063 (2000)
Robert PALMER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3541.
District Court of Appeal of Florida, Fourth District.
June 21, 2000.
*1064 Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for appellee.
PER CURIAM.
We affirm appellant's convictions for resisting arrest with violence, battery on a law enforcement officer, and disorderly conduct.
We reverse appellant's sentences imposed under the habitual felony offender act and the prison releasee reoffender act and remand for resentencing under only one enhancement statute. See Bohler v. State, 758 So. 2d 719 (Fla. 4th DCA 2000); Adams v. State, 750 So. 2d 659 (Fla. 4th DCA 1999).
In so holding, we recognize that our holding conflicts with those of our sister courts in Grant v. State, 745 So. 2d 519 (Fla. 2d DCA), rev. granted, No. SC99-164, 761 So. 2d 329 (Fla. Apr. 12, 2000); Smith v. State, 754 So. 2d 100 (Fla. 1st DCA 2000); Alfonso v. State, 761 So. 2d 1231 (Fla. 3d DCA 2000), and certify direct conflict.
Appellant's other arguments, that the prison releasee reoffender act, section 775.082(9), Florida Statutes (1999), is unconstitutional, are without merit. Rollinson v. State, 743 So. 2d 585 (Fla. 4th DCA 1999), rev. granted, SC 96713, 761 So. 2d 331 (Fla. Apr. 12, 2000); Woods v. State, 740 So. 2d 20 (Fla. 1st DCA), rev. granted, 740 So. 2d 529 (Fla.1999).
Affirmed in part and reversed in part.
POLEN, KLEIN and HAZOURI, JJ., concur.